STRAUP, J.
I concur in the result. I think, however, in cases such as this, where the person described in the information and by the evidence is the same person, but described differently, or *560where a person is known by two names, described by one in the information and by the other by the evidence, the better practice is to permit the information to be amended by alleging the true name, or where there are aliases to so allege the fact. After it was shown by the evidence that Beatea Mathews referred to by the evidence was the same person as Verda Mathews referred to in the information, and that her true name was Beatea Mathews, and that she was described as Verda Mathews in the information because that was the namle given by her to the officers, the state asked leave to amend the- information by inserting the name of Beatea Mathews. The defendant objected to this. The court ruled with the defendant on two- grounds: (1) That the motion ought to have been made before the trial commenced; and (2) that the subject-matter of the amendment was immaterial. Then the defendant moved for a discharge on the ground of a variance — the information showing Verda, and the proof Beatea Mathews. This motion the court also denied. I think the court ought to have granted the motion of the state, and denied, as it did, the motion of the defendant. Such an amendment, in my opinion, is not forbidden by section 4694, Compiled Laws 1907, relating to amendments after plea.